EXHIBIT 10.3

AGREEMENT

 

THIS AGREEMENT (the “Agreement”) is made and entered into this 19th day of
October, 2006 (the “Effective Date”), by and between EMPLOYERS MUTUAL CASUALTY
COMPANY (“EMCC”), an Iowa mutual insurance company, and WILLIAM A. MURRAY
(“Murray”), an employee of EMCC.

 

RECITALS:

 

A.         Murray is employed as the Executive Vice President and Chief
Operating Officer of EMCC and, during the course of his employment, has been
granted options to purchase shares of common stock (the “Common Stock”) of EMC
Insurance Group Inc. (“Group”) pursuant to the terms of the 1993 Employers
Mutual Casualty Company Incentive Stock Option Plan and the 2003 Employers
Mutual Casualty Company Incentive Stock Option Plan (collectively, the “Plan”).

 

B.          In order to qualify as incentive stock options under the Internal
Revenue Code, the Plan includes certain restrictions that in effect limit the
number of options that may be granted to a participant during any given year.

 

C.          EMCC has determined that options in excess of the limits contained
in the Plan were issued to Murray during several years and, consequently, that
such options were not issued in accordance with the terms of the Plan.

 

D.         A grant of additional options was authorized for Murray as part of
his compensation arrangement for 2006, which grant was significantly larger than
the option grants received by him in past years in recognition of his planned
retirement within the next five years and the desire to have his options vest
and become exercisable prior to such retirement. Such options were, however,
never issued as a result of a determination by EMCC that they would exceed the
limits contained in the Plan.

 

E.          EMCC has now determined that it is appropriate to request the
surrender of the excess options granted to Murray and to compensate Murray for
the fair value of those options and to provide for an alternative incentive
compensation arrangement in lieu of the options that were authorized for
issuance in 2006 but never issued.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, EMCC and Murray do hereby agree as follows:

 

1.           Status of Excess Options. EMCC and Murray acknowledge that a total
of 6,218 options in excess of the limits contained in the Plan have been issued
to Murray (the “Excess Options”) and that none of such Excess Options have been
exercised. Murray currently holds the Excess Options and has agreed to surrender
the same to EMCC in exchange for the payment to be made hereunder.

 

 


--------------------------------------------------------------------------------



 

 

2.           Surrender of Excess Options. Murray hereby surrenders the Excess
Options to EMCC and acknowledges that he shall have no further right, title or
interest in and to the Excess Options from and after the Effective Date and that
the Excess Options may no longer be exercised by him for his benefit. Murray
further acknowledges that the payment to be made to him hereunder shall be in
full and final settlement for his surrender of the Excess Options.

 

3.          Representation Concerning Ownership. Murray hereby represents and
warrants to EMCC that he is the registered and beneficial owner of the Excess
Options and that the Excess Options are not subject to any lien, pledge,
security interest or other encumbrance.

 

4.           2006 Option Grant. EMCC and Murray acknowledge that a grant of
37,500 options was authorized for Murray as part of his 2006 compensation
arrangement, but that such options were never issued as a result of the
limitations contained in the Plan (the “2006 Option Grant”). Murray acknowledges
that he has no right, title or interest in and to the 2006 Option Grant and that
any claim he may have to additional compensation resulting from the non-issuance
of the 2006 Option Grant shall be released and settled in full in exchange for
the stock appreciation rights arrangement to be established for his benefit in
accordance with Section 5(b) hereof.

 

5.           Payment of Fair Value. EMCC acknowledges that the Excess Options
and the 2006 Option Grant were authorized as part of the compensation
arrangement approved for Murray by the Senior Executive Compensation and Stock
Option Committee of the Board of Directors of EMCC (and, in addition, by the
Compensation Committee of the Board of Directors of Group with respect to the
Excess Options granted in 2005 and the 2006 Option Grant) and, accordingly, that
the Excess Options and 2006 Option Grant were intended to provide Murray with
incentive compensation for his services as an executive officer of EMCC. EMCC
further acknowledges that it is therefore appropriate to compensate Murray for
the fair value of the Excess Options being surrendered pursuant to the terms of
this Agreement and to provide for an alternative incentive compensation
arrangement in lieu of the 2006 Option Grant never received by Murray, as
follows:

 

(a)    Excess Options. As compensation for the Excess Options surrendered by
Murray hereunder, EMCC shall pay Murray an amount equal to the estimated
“bargain element” that would have been received by him had he retained and later
exercised the Excess Options, with the bargain element being equal to the
difference between the designated exercise price of each Excess Option and the
greater of: (i) the average of the high and low market prices for the Common
Stock reported as of the close of trading on the Effective Date (the “Market
Price”); and (ii) the sum of: (a) the low market price of the Common Stock
during the 12-month period ending on the Effective Date; and (b) 75% of the
difference between the high and low market prices of the Common Stock during
such 12-month period (the “Calculated Price”); provided, however, that: (i) in
the event the Effective Date shall fall within any black-out period in which
Murray is restricted from trading in the Common Stock, then the Market Price
shall be determined by reference to the average of the high and low market
prices for the Common Stock reported as of the close of trading on the last
trading day prior to the commencement of such black-out period, and the
Calculated Price shall be determined by reference to the

 

2

 


--------------------------------------------------------------------------------



 

12-month period ending on that same trading day; and (ii) any high and low
market prices for the Common Stock occurring during any black-out periods shall
be disregarded for purposes of determining the Calculated Price.

 

(b)   2006 Option Grant. In lieu of the 2006 Option Grant, EMCC shall establish
for Murray’s benefit a stock appreciation rights arrangement that will provide
him with the opportunity to achieve the same approximate levels of incentive
compensation, based on the performance of the Common Stock, that would have been
possible had he received the 2006 Option Grant. The terms and conditions of the
arrangement have been incorporated into a Stock Appreciation Rights Agreement
(the “SAR Agreement”). The SAR Agreement will be executed by EMCC and Murray on
the Effective Date.

 

6.          Tax Gross-Up Payment. The payment to be made to Murray pursuant to
Section 5(a) hereof shall be increased by a tax “gross-up” payment to take into
account: (i) the differential between the combined federal and state tax rate
applicable to such payment (which will be considered ordinary income for federal
and state income tax purposes) and the combined federal and state tax rate
applicable to long-term capital gains that would have been recognized had Murray
retained and later exercised the Excess Options and sold the Common Stock
received upon exercise after holding such Common Stock for a period of more than
one year; (ii) FICA/Medicare taxes payable on the amounts paid under Section
5(a) hereof; and (iii) an additional gross-up payment to take into account the
federal and state income taxes owing on the “gross-up” payment itself.

 

7.           Calculation of Payment Amounts and Payment. EMCC shall calculate
the amount owing to Murray pursuant to the terms of this Agreement and provide
Murray with a copy of such calculations for his review prior to payment. Payment
of all amounts owing to Murray hereunder shall be made in immediately available
funds no later than three business days after the Effective Date.

 

8.          EMCC Benefit Plans. EMCC and Murray acknowledge and agree that the
payment received by Murray hereunder shall not be eligible for deferral under
any of EMCC’s non-qualified plans or trigger contributions on his behalf under
any of EMCC’s employee or executive benefit plans. Similarly, the payment
received by Murray hereunder will also not be taken into account in calculating
any benefits accruing to Murray under any EMCC employee or executive benefit
plan.

 

9.           Public Disclosure. Murray acknowledges that the terms of this
Agreement must be publicly disclosed by Group through filings with the
Securities and Exchange Commission ("SEC") and that a copy of this Agreement and
the SAR Agreement must also be filed with the SEC.

 

10.        Further Assurances. Murray shall, from time to time, after the
Effective Date, at the request of EMCC, and without any further consideration,
execute and deliver such other instruments as EMCC may reasonably request to
more effectively assign, transfer and surrender the Excess Options to EMCC.

 

3

 


--------------------------------------------------------------------------------



 

 

11.        Successors and Assigns. All the terms and provisions of this
Agreement shall be binding upon, and shall inure to the benefit of, and shall be
enforceable by, the parties hereto, their heirs, beneficiaries, representatives,
successors and assigns.

 

12.        Entire Agreement. This Agreement contains all the terms, conditions
and representations agreed upon by the parties relating to the subject matter of
this Agreement and supersedes all prior agreements and understandings between
the parties with respect to the subject matter hereof. This Agreement may be
amended only by written instrument duly executed by the parties hereto.

 

13.        Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Iowa.

 

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as of
the Effective Date.

 

 

EMPLOYERS MUTUAL CASUALTY COMPANY

 

 

                

By:

/s/ Richard W. Hoffmann

Name:

RICHARD W. HOFFMANN

Title:

Vice President and General Counsel

 

 

 

/s/ William A. Murray

 

WILLIAM A. MURRAY

 

 

 

4

 

 

 